1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CONNIE SCORZA,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 29,729

10   WILLIAM R. HANKINS; MOGOLLON CORP.;
11   CAROL THOMPSON, dba THOMPSON REALTY/
12   CENTURY 21; ROBERT M. ROWLAND; DOES 1
13   through 10 inclusive,

14          Defendants-Appellees.


15 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
16 H.R. Quintero, District Judge


17 Connie Scorza
18 Bend, OR

19 Pro Se Appellant

20 Filosa & Filosa
21 Mark A. Filosa
22 Truth or Consequences, NM

23 for Appellees William R. Hankins and Mogollon Corp.

24 Stevens & Associates
 1 J. Monty Stevens
 2 El Paso, TX

 3 for Appellee Carol Thompson

 4 Lopez & Associates, P.C.
 5 William J. Perkins
 6 Silver City, NM

 7 Simone, Roberts & Weiss, P.A.
 8 Randal W. Roberts
 9 Albuquerque, NM

10 for Appellee Robert M. Rowland

11                            MEMORANDUM OPINION

12 WECHSLER, Judge.

13        Plaintiff appeals from an order dismissing her claims with prejudice based on

14 her failure to pay sanctions after refusing to attend her scheduled deposition. In this

15 Court’s notice of proposed summary disposition, we proposed to affirm. Plaintiff has

16 timely responded with a memorandum in opposition. We have considered Plaintiff’s

17 arguments. As we are not persuaded by them, we affirm.

18 The Sanctions

19        Plaintiff asserts that the district court erred in sanctioning her for failing to

20 appear at her deposition and then dismissing her case when she did not pay the

21 sanctions. [DS 11] In this Court’s notice of proposed summary disposition, we

                                              2
 1 proposed to affirm under an abuse of discretion standard. Plaintiff responds that the

 2 imposition of sanctions “defied the logical conclusion demanded by the circumstances

 3 and events in this matter.” [MIO 7] Plaintiff contends that sanctions should not have

 4 been imposed because she was justified in refusing to appear for her deposition. [MIO

 5 2-5] However, as we explained in our notice, we do not believe that it was an abuse

 6 of discretion for the district court to conclude that Plaintiff’s reasons for failing to

 7 appear were not legitimate, and Plaintiff has cited no authority to suggest that the

 8 district court’s conclusion was erroneous. See In re Adoption of Doe, 100 N.M. 764,

 9 765, 676 P.2d 1329, 1330 (1984) (stating that when a litigant cites no authority for a

10 proposition, we may assume no such authority exists). Plaintiff has not demonstrated

11 that the fact that Larry Gillaspy was only recently made a party to the lawsuit or the

12 fact that the judge might not have a been available to resolve any disputes about

13 objections that could potentially arise during the deposition constitutes a valid reason

14 for Plaintiff’s failure to appear. Accordingly, we hold that the district court did not

15 abuse its discretion in sanctioning her. See Rule 1-037(D) NMRA.

16 The Claims of Error Relating to the Assignment and the Rule 1-019 NMRA
17 Motion

18        Plaintiff asserts that this Court should reconsider its proposed decision to

19 decline to review two of Plaintiff’s claims of error. [MIO 5-6] However, as we

                                              3
 1 explained in our notice, even assuming that the district court did in fact err in the ways

 2 suggested by Plaintiff, such errors would not have excused Plaintiff from attending

 3 her deposition. Therefore, the district court could have still appropriately sanctioned

 4 Plaintiff by requiring her to pay fees and costs and dismissed her case when she failed

 5 to do so. Because our review of these issues would not affect the ultimate disposition

 6 of Plaintiff’s case, we need not address these claims of error.

 7 The Claim of Judicial Bias

 8        Plaintiff asserts that Judge Quintero should have recused himself because he

 9 was biased against Plaintiff. [DS 9] In this Court’s notice of proposed summary

10 disposition, we proposed to hold that Plaintiff had not demonstrated the sort of

11 personal, extrajudicial bias necessary to require recusal.           See State v. Ruiz,

12 2007-NMCA-014, ¶¶ 15-19, 141 N.M. 53, 150 P.3d 1003 (filed 2006) (explaining that

13 a judge’s opinions about a litigant or witness that arise during the course of litigation

14 do not constitute the type of extrajudicial bias that requires recusal). Plaintiff asserts

15 that her description of the events in the docketing statement cannot convey the full

16 picture of the judge’s bias against her. [MIO 6] However, as we explained in our

17 notice, this Court has reviewed the motion Plaintiff filed in the district court, along

18 with its attachments, and based on the assertions in that motion, the evidence in


                                               4
1 support of the motion, and the description of events in Plaintiff’s docketing statement,

2 we hold that the judge did not err in declining to recuse himself.

3 Accordingly, for the reasons stated in this opinion and in our notice of proposed

4 summary disposition, we affirm.

5        IT IS SO ORDERED.



6                                                _______________________________
7                                                JAMES J. WECHSLER, Judge
8 WE CONCUR:



 9 _____________________________
10 CELIA FOY CASTILLO, Judge



11 _____________________________
12 TIMOTHY L. GARCIA, Judge




                                             5